OFFICE OFTHE    A'IIORNEY             GENERALOFTEXAg
                                    AUSTIN




Eonorable     Ernest   Guinn
COuBnt~Attorney
&l Pa80 CoUritt
Hl ?aao, Tam




                                                                roporty ati   at
                                                                 any time within
                                                                      tho drto or
                                                      17
                                                      \
                                                           City or 31 Pa80
                                                           roool*o thr 25%
                                                            tl,    provirloll8in
                                                                tion or propertp
                                                             8ai6 City at a
                                                            sr wthority of
                                                            tio1r I345b?
                                                                or    0r Fobmnry          ‘I,
                                                                uia       ahtan         ~~08.


                           1010 m40             a&  28 of pstlo~o
                                                     lieotion
                               ia   0f   Arti           a 0r
                                                th8 c0mitiuti0a
                         II&a radoaptlorrwithin tw yotir aftor
                          iii’8 ml8  IAN whlah such   property  WI



            (8) 18 the City of  It Paw, 0ntitl0a to tb 86$
U     SO%p o na ltr         llluw84 in oan 0r r8domptien
                 p r wl8lo n8
a8   pravib84    in motion 18 af          Art1010       Tsrm,             whop    ~16    llty
&r    purohamdpmputr  at a tax *a10                     a ndo
                                                            ltbmitr
                                                              r                         ef &o-
tion 8 of &tlole 7Wb?
                                                                              778


Eionorable Lrnoat         Guinn, ?a&e 2



              In ahawet to yaur first              question it 1s neoesaarr
to point out the provision8 ol the                  xtlole8 whoso oon8tltu-
tionalitf 18 being questlcned,                   ~rtlolo 7340 raad8:

           l;'hero lands or lot8 aball heroartor bo
     said     to tha Stat0
                         or to an? city or town Sor
     taxe8 under   bore0  or aoart in  any   ouit or
     sulta brought for the 001hstlon       0r tar08
     theroon or by 8 calleotor or tero8, or other-
     wi80, the owner or any oho having an interest ln
     auoh -8     or lots shall ha?e tho right     at any
     tlu within tvm pear8 from the date of sale to
     redoon tho aa7y u>on ?aymeht of the amount      ot
     taxe8 for which sale ma8 -de, togetlmr with all
     ooatr and penultles   required by law, ahd also
     pepent et .4U taxe8, fhterost, penaltier and
     aoata on or ogai&at said land or lot8 at the
     tlxe of tlm redemption.    act8 1697, p. 132,
     300.  14; iSOt 1905, p. 32'3; ;rate lPO7, p. %B2;
     .,ats 2nd C. G. 1909, p. 400; &at8 1st C. s. 1913,
     p. 25; froa lrt c. S. U15, p. 50; arcto4th c. ;1.
     1918, p. 135; Acts 3rd C. 2. 1920, pi 103."

            Art&&e         7345b, Zeotion 12 read81

          "In 8.U suito heretofore or hereafter iilod
     to oolloot delinquent tare8 againat property,
     juugunt   ta aal6 suit shall provide ror i88atknor
     0r writ  of pouso8sion with1.a taenty (20) by8
     after the porlod or rcdexptlon shall hare expired
     to the purohaoor at iorealoaurr aale or hi8 a8-
     elm;    but whosorer land la sold uador judgxeat
     in 8aoB suit rot taxoa, the owna!   OS such  property,
     or anyoao hevlng an intorest therein,    or their
     helm, a8sigur or legal reproemtatlror,      zmy,
     within two (8) 1-8    rroa the data or suoh 8410,
     hato the ri&t to redoox 8aid property on the Zol-
     lowing baai8, to-wit:    (1)  4thin  the rlrst year
     or tho rodraption   period, upon the paywnt ot tho
     aim    bid r0r tha propartr by tho   purotmur  at
     8aoh ~10,           tacrluding
                         a One ($1.00) Dollar tax
     drod r*oorUq           all taf.8,
                              rw       paadsfe8,
                                        eAd         in-
     terart ud eo*te tbwmafter   paid th8noa,    plW
     tmatpf iv0 par oat (I%$) o r the laurotgato total;
     (8)    within t&e &St year oi t& rodoaptlon                    porlod,
     UWA    the     mt             of th      6Y)UAt   bid for th8 prOp@rtJ
     by the    puroharor           at    luoh @ah,     ixOlodixg a One
                                                                     779

iionorablo Lrneet Gaina,           s"sg8   3




     (;l.iiG)Dollar tax dead moordin  rer and all
     tax88, gezlaltics,intuoet and coete thero-
     dter paid thereon, 21~8 fifty por oent (50,~)
     of the aggregate total.

          *In addition to redeezilng direct from th8
     gUPoh8ru    a8 afOr88ald, ndWlptioA  may also ba
     aado won tha baoia lmrainabcw dMined       a$
     grorided in .&,faler 7eLH aAd 7208 OS t&a ilo-
     vised citll   statute* or Taxas 0r 1925."

              .AOtiOA  13 Of nl'tfOh  e, Of ths COll8titUtiOB Of
I?                                                                  780




           You question the constitutionality of the above-
Cootad at:xtutrs on the grounds that Section 13 of .;rtlcle
8, supra, 2rovldes that the owner    ;li property #ball have
two yaars from the date of t he filing for reoord of ths
Pmr8husu*a     Dud wlchin :jh:oh tO redoem his grogarty while
&tiola 9340 and seotlon 12 of ieticle 9345b, sapra, pro-
vlds that  tho   OWMPmust redssm his projmrty within two
JSUS aftu the tax sale. You are edvlmd, howefar, tlmkt
ths above-quoted .ztialse &r4 not In confllot with Artlolr
a, ;eotlon 1'3 of th4 Comtltution,    fn that said constltu-
tional provlslon doas not rr?ply to rederqtion of prop4rty
vhlch was sold at a for4cissure aal4 purmant to the      judg-
mnt of a court.

          The t;upraae Court OS Texrrs in the case OS City
               v . Jorry, 92 T4x. 319, recognlz46 thr faot
of hn .-int.onio
thut i4c. 13 ot nrtlCl4 8 of tba Constitution, ?rlor to
azndslent in 19352, np2lled only to summaryealee.

          The &mrlllo   Court   or Civil   ;gpealfi   in the WM
or Yinkson v. Lor4nz.o Independsnt &chool Clstrlot, 109 S.
X. (Ld) lOc2, held that elm above r;u&ed constitutional
provisions applied only to sunmary sales~ and not to sal48
rJado under toroolosuro tar lletu by oourt judgments. In
thla conneotlon tho ooprt slated as follows:

           *!a aanaot aooede to this eontsntfon.      Tha
     old artlolo 9283 was a part of seotlon 19 of
     the not of 1876, o. 152, 9. 259, whlah dealt
     with sales or land for taxes by tho t&x ool-
     leotors under sumac y ~rocoss, and had no ro-
     torenoo to sales made under juclgmnts of tors-
     0~08~8 0r tu li4n8.       sor4ovu.   that act, like
     all othars prior to the exuot3iantof artlolos
     7284a in 1929, had rduonoo       to sales for taxes
     duo the St&to, OoUlltleS,   and Oltle8.    Hono Of
     thu   had any z%IorenOe, Lo so far aa the aattor
     or r&asgtion   is oonoerssd, to ~148 ot real
     4stat4 undu roreolosure or tax      liens owing to
     fohool a+ ot+     disglots oreat+-.     un$or th?
     2.6~8 or the atate.  Tne uon*t1tut10nal ~vrovl-
                                                                        781
Eonarable Xrnaet Gulnn, ?aga 5



     Thare 1s nothing in the late ainendaants of
     either the Conatltutlon or the statuk.   ar-
     tic14  7223. whiah;muld lndioat4 an lntentlm
     GO extand thair ao>licatlon."   (Lkdarraoring
     ours.)

          Bearing in mind that Articl4 2, Z4otlon 13, as
amended, ap:~lleo only to 6 uamary sales, your attentloh Is
again oallad to the rirat part of irrtlolr 934CG whlah pro-
vides:

           *;,hera lsnds or 1ota~ahaU h4reafter be
     sold to the Stat4 or to any city or town ior
     taxes und4rdecraa of court lnany suit or
     suit a brou.ghs forth4 colleotiaP of taxes
     thereon . ; .O ('Jnderacorlng ourfi.j

           You -4, tharafora, advised that ;Jrtiol4 9x0 does
not cohfiiot rlth Leotion 13 of Article 2 or the Tsxss  Con-
stitution.

          Your attrrntion la alao oa*l4d to the holding of
tha Su2rrsa Court or Texas in the oaaa of Yaxia  Independent
Sohool 3istrlot v. City or tietin, 133 2.W. (2d) 118. In
this oasa it was aontandad that Utiola 7345b was unoonsti-
tutlonal baoausa it parmltted a roreoloaur4 of a tax lian
through aburt and thrrerors violated the provlalons of Ar-
tlola 8, %totkm 13, of tkm Constitution, aa adopta    in 1932.
The Supreme Court adopted the opinion of tha Saco Court of
Civil Appeals, written by Judge Aaxanfer,   as its opinisa,
and thereby stated aa rollowa in this oonnaotlonr

          "It la suggested that th4 statut4 is uucon-
     atitutlonal beeauaa, by permitting a fOrSOlOSUrS
     0r a tax lien through oourt, it Violate8 the
     ~rovlslons of xrtiola   8, soo. 13 0r our constitu-
     tion as adopted la 1932. This seotion of the
     Constitution rrads,   in part, as r0um8:

             v~Provlalon shall b4 made by                 ths first
     J.oglalaturo   ior the sprdf  sale.                ulthaxt   tho
     neoesslty      oi   a suit   la   court a 8tdri0id
                                               ,   or
     portion or all lands and other propaxtrrortha
     taxes duo thereon, aa4 orerr par tharsartsr
     ror the sale ln like ssu2sr oi all lands and
     other    property    tipon whloh the taxes lava    not
     baas paid; and the dood or oonvoyanoa to the
     purohasu        for all lsnds and othw property thou
                                                                       782


ibnorablr         X.msat Guinn,   Paga 6   .



          sold shall b4 held to rest a good and 2arfeot
          title in the purctiaer thereof, subject to b4
          lzqmached only for aoturf rraud; . . .*

                *It is lnrlsted that this ~rovfslon   or
           the Constitution, by providing for 4 summary
           a&a *without the neoerslty of a suit ln,oourt,*
           Is axolualv4 and InhLblta fOroOlO8~8    and saLo
          through ths oourt. Th4 t;uotad provlalon    does
          sot a>pasr by lta oxn 14nguagr  to be axoluslve.
          X?ooassarlly, it must be oonstrued lo eonnaotlon
          with othor -,rovlrlona of the Constitution.    a-
          tic14  8, sao. 15 of the Constitution ;trovldas
          au follows:

                **'I'h4
                      rm~~irl aaeezszmt cradr upon landed
          property shall b4 a special llrn thereon; and
          611 r7ro?arty, both real and ?sraonel, balong-
          lng to ~-my delinquent taxpayer shall be liable
          to selzurs md 4414 for the payment of all the
          tares :md ~enaltlaa du4 by such delinpuant; and
          such property my be aold for tha aymeat o? tha
          taxes snd mnaltlas due by such da P inaosnt.
          oader auah~ragulatlona sa-the Legiala&ra    &ax
          provide.'   (ilnd*rsooring ours. j

                  Vhe   undusoorad   portioa of tha above soo-
          tloo clearly delegates to tho legislature           tho
          right    to provide other Psthods than by summary
          sale by which proparty nay ba sold for the pay-
          msnt or faxoa.     &tats Uortgags Corporation v.
          State (Comm. ~p9.) 17 3.V;. 2d 801; City of
          Eionrlatte v. Lustiu,       87 Tax. 14, 26 S.W. 619.
          irtlcl~   5, aea. a, 0r the Coaatltutlon        sotiara
          oa dlstrlot oourts        Jurladlatlon to rorealosr
          liens on land, ,nd we sea no reason why taxing
          units should not ba allowed to ranort to auoh
          oourts ror the roreolosura or their liens.
                 . Ths -ot provldss      that the rumsdies
          ;h;rain   LWOVidSd ror shall be oumul.atlvs0r
          all othars end hanoa boos aot purport to *XI-
          elude the r’taht   of awry         salr as provldrd     in
          ArtiOl4 8, **a. Xb          This ooatantlon is ovar-
          Eh.g       ~unduaooLig        ours.)
          You are, thor*ior*, sdvlsad that 8eotia 13 of
rrt$olo 6 of tkmConstltotlos or TWS,    as adopted in 1038,
applies only to usmary  sales. 0x1 oha othu lmnd, Art1010
                                                                       783

Eonorable Snent    Guinn, Page 7



7340  anE. i;eatlon   12 ot ..rticlo 734Sb arpraesly amply otip
to reGaaptlon of poperty       -pursuant to foreoloaure Bales cmlade
sub=ejilent to ti judg.mlt of \i C3urt of competent jurlsdic-
tion.   rheref ore, there is no conflict In the periods of
redeqtion       set mat in the etatutss end ln the above-pnoted
aon6tltiltlonal provl6ixL.

          You are further advised that  all redeqtlons   of
Jroperty sold under ttir sales authorized under .;rtlcle 7345b
ast be nadc within two years after :hc dates of the orlgfn-
al foreolosure soles.

          Ia your second gteatloa  you are comerned wlth
whether or not the City of Fi ?aeo la entitled to reaelre
the redeicption penalties provided in iectlon 12 of Article
7345b la L cm8 where it ha5 purchzsed property at a tax
oale under the authority of Zectlon 6 of Art1414 7X5b.

          Your attention is called to Zectlon 13 of .;rtlole
7345b vhlch resee sa tallows:

             *iSea. 13. The ;rwfslona   of this iict
       abail be oumulatlve of snd in sddltlon to
       all other rlzhte snd renedfes to rhfch an3
       taring !lnit i&y be entitle&, but ES to ani
       pxmedia%     brought under th2s ht.  if an2
       3art or ?ortlon of thle A& be in canfllat




       Revised Civil St3tuteii oi 1925 shall gov4rn
       sutts brought under thlr Xot except ai here-
       in ~rorlded.  .&at6 1937, 45th Leg., p.
       1494-e, ah. 506.”   (Undsrsuorfng ours.)

          hotion  12 of ;rrtf&e 7345b in lte langua&e ep-
plies to all apurchreere* st tax sales, whleh general olass-
lrlaatlon ma16 inaluda the City of zl Paso.

             The method of redemptfcia a8 provlbed fn aaid aeo-
tfon    would apply to all tax 6ulH brought under the author-
ity oi nrtlale 734l5b. Tho rede&.ion may be mado from the
puroheaer at the ffret     roreelorurr malo. Under authorltf
0r s40ti0n8    8 rrad 9 or the aet the parahaaer nay be On4 0r
th e ltexfnng  unlt8'.   “Taxlag units* ae doflned Lx! b8tlon 1
0r Artlola    7sMb lnolude “the state   or Texae or any torn,
 .   .

                                                                      784
ikmorable Zrnest Culnn, Pa&       8



city or couaty in said LXztr, or any corgoratlon or dia-
trlct orgenlzed under the lewe of the State wlth authority
ta levy und callsot taxes."

           The lmgutige of .5eotlon 9 of Article 7345b alearly
lndloates that a "taxing unit" la clcealiled 3-s (r npurchnserw.
;;nld ertlale reeds, in g6rt, es tollowa:

              "3sctlon 9, It the property be sold to
         ~sy taxing unit whloh la e qarty tbtaafudp
         ant under dearee ot aourt In said suit, the
         title of said proprty   ah611 be bid in and
         held by the texlnr; unit imrchaaln6 the aeze
         . . ." (9nderacorlng ours.)

           i&d the Legislature intended to xeka e aeperata
rule ror the~radcmpptlon 0r property rt0kt a taxlna uult which
iyBibthe purchaser rit the orfginal roreoiosure sale, L;ection
I& or :.rticle 7345b would here lnoluded such axe~ptlon.    %a*-
ever, the Legislature saw fit to -he Leotion 12 nnd the
~eneJ.ty pro~lalone provided therein rpply lndiaorlainetely
to all purahaaere or their ~a61 en8 at the l'oreolaaure sale.
You are therefore advlaedthet    f"
                                  n redeeiting proparty iron the
City of L1 Faso in 3 oha8 whare said City hea purchsaed prop-
erty at u tex foreclouure sale under the authority or Sea-
tiona a dvi 9 OS tirtlcle 7345b, ZeQtlon 19 of said Article
would apply 6ad the peraoa seeklag to redeem the property
would hats to 9ay the penalties of redelzptioa provided in
suoh 6COtiOlL.

                                             Your6 very truly

                                         ATTomxY   OWEAL   OF TimiS




                APl'ROVEDAR   15, 1940
                   A


                ATTORNEY GENERAL Or'TEXAS